CAYTON, Chief Judge
(concurring).
I agree that the decision of. the Administrator should be reversed on grounds (1) and (2) outlined and discussed in the foregoing opinion. And I also agree with what is said as to point (3). But I think reversal should also be predicated Upon the refusal of the Administrator to consider or take into account the $33,840 which the landlord collected from tenants during the past year for garage refit and garage service. This was not income from a strictly commercial portion of the building. It was income derived from garage space furnished to tenants as a direct incident of their tenancies. Whether such space was a facility or service within the meaning of the Rent Act we need not now decide; but I am quite clear in my belief that income from such a source could not properly be ignored. I think it was error for the examiner and the Administrator to refuse to take this substantial sum into account in study*660ing the financial picture involved and 'in weighing landlord’s claim for an increase and tenants’ demand for a reduction in rent.